      


 
      WILLIAM H. BROWN (7623)
      BROWN MISHLER, PLLC
    911 N. Buffalo Dr., Suite 202
    Las Vegas, Nevada 89128
      Tel: (702) 816-2200
 
      Fax: (702) 816-2300
    Email: WBrown@BrownMishler.com
      Attorney for Defendant
 
      Reymund Baluyut
  
                              UNITED STATES DISTRICT COURT
  
                                   DISTRICT OF NEVADA
  
          UNITED STATES OF AMERCIA,                      2:19-cr-00300-JCM-EJY


                          Plaintiff,              STIPULATION TO CONTINUE

          vs.                                              SENTENCING

       REYMUND DE LOS SANTOS                            (Fourth Request)
       BALUYUT,

                          Defendant.


 
                IT IS HEREBY STIPULATED AND AGREED, by and between
 
      Christopher Chiou, Acting United States Attorney, and Simon Kung,
 

   Assistant United States Attorney, counsel for the United States of America,

      and William H. Brown, Esq., of BROWN MISHLER, PLLC, counsel for



      defendant Reymund Baluyut, that the sentencing hearing currently

   scheduled for June 2, 2021, at 10:30 a.m., be vacated and continued sixty (90)

      days to September 2, 2021, or alternatively to a subsequent date and time


    convenient to the Court.
 
                This Stipulation is entered for the following reasons:


                                                 1
      Case 2:19-cr-00300-JCM-EJY Document 231 Filed 05/05/21 Page 2 of 3

      


 
             1.   The parties agree to the continuance;

           2.   This continuance allows defense counsel additional time to
 
      prepare for the hearing.
 

           3.   Defendant is out of custody and does not object to the need to
 
      continue sentencing;
  
             4.   The government agrees to the requested continuance;
  

            5.   Denial of this request could result in a miscarriage of justice;

             6.   This continuance is not sought for purposes of delay, but for the



      reasons stated.

          This is the fourth request for a continuance of sentencing.

             Date: May 5, 2021


       Counsel for REYMUND BALUYUT             NICHOLAS A. TRUTANICH
                                                  United States Attorney
 

        /s/ William Brown                       /s/ Simon Kung
          WILLIAM H. BROWN                        SIMON KUNG
 
          BROWN MISHLER, PLLC                     Assistant United States Attorney














 

 




                                              2
      


 
      WILLIAM H. BROWN (7623)
      BROWN MISHLER, PLLC
    911 N. Buffalo Dr., Suite 202
    Las Vegas, Nevada 89128
      Tel: (702) 816-2200
 
      Fax: (702) 816-2300
    Email: WBrown@BrownMishler.com
      Attorney for Defendant
 
      Reymund Baluyut
  
                             UNITED STATES DISTRICT COURT
  
                                  DISTRICT OF NEVADA
  
          UNITED STATES OF AMERCIA,                    2:19-cr-00300-JCM-EJY


                         Plaintiff,                ORDER CONTINUING

          vs.                                          SENTENCING DATE

       REYMUND DE LOS SANTOS
       BALUYUT,

                         Defendant.


              Based on the pending stipulation of counsel, and good cause appearing
 
      therefore, the Court hereby vacates the current sentencing date of June 2,
 

   2021, at 10:30 a.m., and continues the date sixty (90) days, such that the new
                             September 8, 2021 at 10:00 a.m
      sentencing date shall be ________________________________.



                DATED this ___2021.
                      May 10,  day of May, 2021.



                                         UNITED STATES DISTRICT JUDGE


 

 




                                               3
